Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20200213372).
For claims 1, 8 and 15, Chen discloses:
A system, comprising:
	one or more computer processors (Fig 6a, processor 605); and
	a storage medium containing a program which when executed by the one or more computer processors performs an operation (par. 0070: CRM disclosed), the operation comprising:
	downloading, by a device, a first portion of data into a buffer at a first download speed (par. 0021: “In a first time slot TL1, the receiving unit 110 receives the packet PA1 of the data stream DS at the processing rate DR 1. In a second time slot TL2, the packet PA1 is buffered in stream buffer 130.”);
	outputting, from the buffer, the first portion of data (Fig 1. Decoding device 30 receives data video data from stream buffer 130; par. 0021: Packets PA decoded by the decoding device 30.”);
	upon determining that the device is downloading data, via a second network, at a second download speed greater than the first download speed:
	expanding a size of the buffer (par. 0021: “At the time, the buffer management unit 120 also requests the stream buffer 130 to increase the buffer size in response to increased data amount in a unit of time that comes from the receiving unit 110.”); and
	downloading a second portion of data into the expanded buffer (par. 0021: “In a time slot TL3, the receiving unit 110 starts to receive the packets in the data stream DS at a higher processing rate DR2 (e. g. 4.88 MB/s). As the buffer size of the stream buffer 130 is increased to VOL2 (e.g. 6 MB). Therefore, the stream buffer 130 can keep the packets PA2 and PA3 at the same time.”).

For claims 5, 12 and 19, Chen discloses:
The system of claim 15, wherein determining that the system is downloading data at the second download speed comprises determining that the second download speed exceeds a predefined threshold, as compared to the first download speed. (par. 0021: “…the buffer management unit 120 further requests the receiving unit 110 to increase the processing rate, thereby to obtain the data units that include video/audio information faster. At the time, the buffer management unit 120 also requests the stream buffer 130 to increase the buffer size in response to increased data amount in a unit of time that comes from the receiving unit 110.”).

Allowable Subject Matter
Claims 2-4, 6,7, 9-11, 13, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Bongaarts (US 20190045399);
b. Karlsson (US 20120297081);
c. Shima (US 20130019033);
d. Ramamurthy (US 20140089469);
e. Tran (US 20020194609).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443